PER CURIAM.
We have for review the decision in Williams v. State, 751 So.2d 114 (Fla. 1st DCA 2000), in which the First District certified the same question it had certified in Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We recently approved the First District’s opinion in Woods, holding that the Prisoner Releasee Reoffender Act, as properly interpreted by the First District, does not violate separation of powers, and rejecting other constitutional challenges to the Act. See State v. Cotton, 769 So.2d 345 (Fla.2000). Accordingly, for the reasons expressed in Cotton, we approve the First District’s decision in Williams. We decline to address the other issues raised in this case. See Heuss v. State, 687 So.2d 823, 824 (Fla.1996).
It is so ordered.
*443WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.